Third District Court of Appeal
                               State of Florida

                      Opinion filed November 10, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D22-0165
                       Lower Tribunal No. 21-22821
                          ________________


  The Department of Off-Street Parking of the City of Miami,
                                  Appellant,

                                     vs.

                          Downtown 56, LLC,
                                  Appellee.



     An Appeal from a non-final order from the Circuit Court for Miami-
Dade County, Reemberto Diaz, Judge.

      Victoria Méndez, City Attorney and Eric J. Eves, Assistant City
Attorney, for appellant.

      Stok Kon + Braverman, and Robert A. Stok (Fort Lauderdale), for
appellee.


Before LOGUE, MILLER and BOKOR, JJ.

     PER CURIAM.
     Affirmed.    Airbnb, Inc. v. Doe, 336 So. 3d 698, 705 (Fla. 2022)

(explaining that “because Airbnb's Terms of Service incorporate by

reference   the   AAA     Rules   that   expressly    delegate   arbitrability

determinations to an arbitrator, the agreement clearly and unmistakably

evidences the parties’ intent to empower an arbitrator, rather than a court,

to resolve questions of arbitrability”); see also Seifert v. U.S. Home Corp.,

750 So. 2d 633, 636 (Fla. 1999) (recognizing three elements for courts to

consider when ruling on a motion to compel arbitration: 1) whether a valid

written agreement to arbitrate exists; 2) whether an arbitrable issue exists;

and 3) whether the right to arbitration has been waived).




                                     2